DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment and Response to Applicant’s Remarks
This action is in response to the amendment filed on January 8, 2021.
Claims 1-28 are currently pending, from which claims 1-4 and 21-28 have been previously withdrawn by Applicant’s election.  Claims 5-20 have been fully examined. 
With respect to the 112(a) rejections, Applicant is of the opinion that by removing the term “configured to” rejections relating to the term have been overcome. The examiner respectfully disagrees and notes that with respect to claims 5 and 13 the claim recitations: “a processor that performs…accessing…transmitting…”, “the interactive electronic device performs…receiving…providing…”, and “the interactive electronic device and the wireless communication device establish…”, still lack algorithm. An algorithm or steps/procedure taken to perform the functions must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (MPEP 2163.02, and 2181, subsection IV, and MPEP 2161.01 I)  
With respect to amended claims 5 and 13 reciting “without transmission of the pairing information accessed at the wireless communication device between the wireless communication device and the interactive electronic device,” Applicant is of the 
With respect to the 112(b) rejection of claim 5 for unclear scope, Applicant is of the opinion that the claim is broad, and breadth is not sufficient to render the claim indefinite. The examiner respectfully disagrees and notes that the scope of the claim is not clearly defined because it is not understood from the claim, whether the memory is a component of the claimed system, or not. 
With respect to the claim limitations “a user interface”, of claim 11 invoking 35 U.S.C. §112(f), Applicant is of the opinion that where a claim does not use the term “means”, there is a presumption that the 35 U.S.C. §112(f) statute does not apply. The examiner respectfully disagrees and notes that according to MPEP 2181 I., a claim limitation that uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function, invokes 112(f). In claim 11, the term “user interface” is a generic placeholder that performs function “receiving” but has no associated structure in the Specification.
With respect to the 103 rejections, Applicant is of the opinion that the prior art fails to teach the limitation of claims 1 and 13: “where the wireless pairing is established (i) based on the pairing information accessed at the wireless communication device and the pairing information received from the pairing server, and (ii) without transmission of the pairing information accessed at the wireless communication device between the wireless communication device and the interactive electronic device.” 


Examiner Comments
Applicant is reminded that the language indicating non-functional descriptive material does not further limit the scope of the claim. (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)). Such language occurs in:
Claim 6 and 14: “the pairing information…and the pairing information…comprise a passkey”
Claim 7 and 15: “…the identifier comprises a unique identifier…”
Claim 8 and 16: “…the first message comprises an advertising message … and the payload of the advertising message comprises…”
Claim 9 and 17: “…a payload of the response message comprises the identifier and the first message comprises…”

Applicant is reminded that, in a method claim, for a recited structural limitation to be entitled to a patentable weight, the structural limitation must affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure. (In re Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961) Such limitations can be found in the following claims:
Claim 20: “…the wireless communication device comprises a payment reader…”

Claim Objections
With respect to claim 5, the amended claim recites “establish wireless pairing…based on the pairing information stored…without transmission of the pairing information stored…” (emphasis added) However, the claim recitation lacks proper marking, as the previous version of the claim filed on August 27, 2020 recite: “establishing wireless pairing… based on the pairing information accessed… without transmission of the pairing information accessed…” Proper marking of the amendments is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 5, the claim recites: “a processor that performs…accessing…transmitting…”, “the interactive electronic device performs…receiving…providing…”, and “the interactive electronic device and the wireless communication device establish…”, without clearly defining how the functions are performed. An algorithm or steps/procedure taken to perform the functions “accessing”, “transmitting…”, “receiving”, “providing” etc. must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)  
With respect to claims 5 and 13, the claims recite “without transmission of the pairing information accessed (stored) at the wireless communication device between the wireless communication device and the interactive electronic device.” 
However, the Specification is silent to the above claim recitation.
	According to the Specification (PGPub ([0092])
 the payment reader 22 and merchant device may complete the pairing procedure according to a pairing protocol such as the Bluetooth SSP passkey entry procedure, based on the pairing information from the payment reader 22 and the same (decrypted) pairing information at merchant device 29…

Therefore, the new language constitutes new matter.

With respect to claims 5 and 13, the claim recites, “the wireless communication device…transmitting a first message …”, and “…the interactive electronic device…receiving the first message”, and “establishing wireless pairing between the wireless communication device and the interactive electronic device …” The recitations imply that there are two different wireless connections between the wireless communication device and the interactive electronic device, one for transmitting a first message from the wireless communication device and receiving the first message at the interactive electronic device, and another for establishing the pairing communication. 
According to Applicant’s Specification: 
“…the payment reader 22 may transmit identifying information such as a unique identifier (either encrypted or as plaintext) to a wireless device (e.g., an interactive electronic device such as a merchant device 29)... 
…the merchant device 29 may then utilize the retrieved passkey to complete the pairing process and establish a paired connection with payment reader 22…([0050])

Therefore, the specification is silent to how the first message is transmitted prior to the pairing being established. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
With respect to claim 9, the claim recites: “the processor further performs…transmitting…receiving…generating…”, without clearly defining how the functions are performed. An algorithm or steps/procedure taken to perform the functions “transmitting”, “receiving”, “generating”, etc. must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the   
With respect to claim 11, the claim recites: “the interactive electronic device displays…and to receive…”, without clearly defining how the “displays…and to receive…” is performed. An algorithm or steps/procedure taken to perform the function “displays” and “to receive…” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)  
With respect to claims 11 and 19, the claims as amended recite, “wherein, in the establishing of the wireless pairing, the pairing information stored (accessed) at the wireless communication device is the user pairing input.” 
However, the Specification is silent to the pairing information accessed at a wireless communication device being the pairing input by a user at an interactive electronic device.
	According to the Specification (PGPub ([0068])
… pairing instructions 224 may include instructions for displaying the received pairing information (e.g., a 6-digit passkey) at a display of user interface 210, and providing a location for the user to input the received pairing information as a pairing input to a pairing procedure such that the pairing process can be completed. In other embodiments, the pairing instructions 224 may include instructions for automatically providing the received pairing information to the pairing procedure. Once the received pairing information is provided to the pairing procedure, security information such as keys and unique codes may be generated by the payment reader 22 and the merchant device 29 such that the two devices can engage in secure wireless communications via the wireless communication interface 108 of payment reader 22 and the first wireless communication interface 212 of the merchant device 29 …


Therefore, the new language constitutes new matter.

With respect to claim 12, the claim recites: “a payment reader performs …receiving…receiving…transmitting…”, without clearly defining how the “receiving…transmitting…” is performed. An algorithm or steps/procedure taken to perform the functions “receiving”, “transmitting” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)  
Dependent claims 6-12 and 14-20, are also rejected for being directed to the limitations of the rejected claims 1 and 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Lack of Antecedent Basis
With respect to claims 5 and 11, the amended claims recites the limitation “the pairing information stored at the…” There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 6-12, are also rejected for being directed to the limitations of the rejected claim 1.
Unclear Scope
With respect to claim 5, the claim recites “a system comprising…a wireless communication device, and an interactive electronic device…” The claim also recites, “the wireless communication device comprises…a wireless communication circuitry, and a processor…” The claim further recites “…processor…accessing, from a memory, pairing information…” This makes the scope of the claim unclear, as it is not clear whether the memory is a component of the wireless communication device, of the system, or neither. Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to claim 11, the claim recites: “…the interactive electronic device displays the retrieved pairing information at a user interface of the interactive electronic device …” However, the claim depends from claim 5, and the interactive electronic device as recited in claim 5 does not comprise a user interface. This makes the scope of the claim unclear, as it is not clear whether the user interface is a component of the interactive electronic device. Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Dependent claims 6-12, are also rejected for being directed to the limitations of the rejected claim 5.
Means Plus Function
With respect to claim 11, the claim limitations “a user interface”, is a means plus function limitation that invokes 35 U.S.C. §112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
According to Applicant’s Specification:
“…An exemplary user interface 210 may include hardware and software for any suitable user interface, such as a touchscreen interface, voice command interface, keyboard, mouse gesture recognition, any other suitable user interface, or any combination thereof. In one embodiment, the user interface 210 may be a touchscreen interface that displays an interactive user interface for programs and applications such as a point-of-sale application running on the merchant device 29, and prompts and displays for pairing (e.g., Bluetooth classic and/or Bluetooth low energy pairing) with a payment reader 22…” ([0056]) 


Therefore, the Specification does not describe any structure corresponding to the user interface of claim 11.
Because the above limitations of claim 11 invokes 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. This requirement is described in the notice issued in the Federal Register on March 8, 2011 (http://www.uspto.gov/web/offices/com/sol/og/2011/week10/TOC.htm#ref15).
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7, 10-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Argue et al. (US Patent Publication No. 2014/0025517) in view of Carlson (US Patent No. 9,911,118), further in view of Jun et al. (US Patent Publication No. 2015/0278506)
With respect to claims 5 and 13, Argue et al. teach:
a wireless communication device; ([0032], [0033])
an interactive electronic device; ([0043], [0078])
wherein the wireless communication device comprises:
a wireless communication circuitry ; ([0032], [0033])
a processor that performs… ([0032], [0033])
accessing, from a memory, pairing information, ([0049], [0086]-[0088]) 
access an identifier, ([0031], [0049])
transmitting a first message comprising the identifier via the wireless communication circuitry, ([0078], [0086]-[0088])
wherein the interactive electronic device performs operations comprising:
receiving the first message, ([0050])
wherein the interactive electronic device and the wireless communication device: 
establish wireless pairing between the wireless communication device and the interactive electronic device, ([0086]-[0091])
Argue et al. do not explicitly teach:
the interactive electronic device … providing the identifier to a pairing server,
receiving pairing information from the pairing server, 
where the wireless pairing is established (i) based on the pairing information accessed at the wireless communication device and the pairing information received from the pairing server, and (ii) without transmission of the pairing information accessed 
	However, Carlson teaches:
the interactive electronic device… providing the identifier to a pairing server, (FIGS. 2, 3, Col. 18 ll. 30-35, Col. 21 l. 7 - Col. 24 l. 44, “payment reader” (FIG 2, item 120), “merchant device” (FIG. 2, item 130A-C), “pairing server”  (FIG. 2, item 140))
receiving pairing information from the pairing server, (FIGS. 2, 3, Col. 18 ll. 30-35, Col. 21 l. 7-Col. 24 l. 44)
establish wireless pairing between the wireless communication device and the interactive electronic device (FIGS. 2, 3, Col. 18 ll. 30-35, Col. 21 l. 7 - Col. 24 l. 44)
(ii) without transmission of the pairing information accessed at the wireless communication device between the wireless communication device and the interactive electronic device. (Col. 6 ll. 10-56, Col. 7 ll. 47-60, Col. 21 ll. 12-27)
	In addition, Carlson teaches:
accessing, at a wireless communication device, pairing information. (Col. 24 ll. 31-44)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless pairing via a server, as taught by Carlson, into the wireless device pairing of Argue et al., in order to enable the wireless device to communicate with another device directly and via a server. (Carlson: Abstract, Col. 2 ll. 25-51)
Argue et al. and Carlson do not explicitly teach:

However, Jun et al. teach:
where the wireless pairing is established (i) based on the pairing information accessed at the wireless communication device and the pairing information received from the pairing server, (FIG. 1, [0021], [0027]-[0032], [0035], [0039], [0047], Claim 1)
and (ii) without transmission of the pairing information accessed at the wireless communication device between the wireless communication device and the interactive electronic device. (FIG. 1, [0021], [0027]-[0032], [0035], [0038]-[0039], [0047], Claim 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless pairing based on data received from a server, as taught by Jun et al., into the wireless device pairing of Argue et al., and Carlson in order to enable the wireless device to communicate with another device based on pairing data received from a server. (Jun et al.: Abstract, [0019])
With respect to claims 6 and 14, Argue et al., Carlson and Jun et al. teach the limitations of claims 5 and 13.
Moreover, Carlson teaches:
wherein the pairing information received from the pairing server and the pairing information accessed at the wireless communication device comprise a passkey. (Col. 22 ll. 11-25)
With respect to claims 7 and 15, Argue et al., Carlson and Jun et al. teach the limitations of claims 5 and 13.
Moreover, Carlson teaches:
wherein the identifier comprises a unique identifier for the wireless communication device. (Col. 10 l. 47-Col. 11 l. 6)
With respect to claims 10 and 18, Argue et al., Carlson and Jun et al. teach the limitations of claims 5 and 13.
Moreover, Argue et al. teach:
the wireless communication circuitry comprises a Bluetooth wireless communication interface. ([0038], [0040], [0059])
With respect to claims 11 and 19, Argue et al., Carlson and Jun et al. teach the limitations of claims 5 and 13.
Moreover, Carlson teaches:
the interactive electronic device displays the retrieved pairing information at a user interface of the interactive electronic device, (Col. 5 ll. 50-64, Col. 17 ll. 44-65, Col. 22 ll. 52-56) 
receive a user pairing input at the user interface of the interactive electronic device, (Col. 5 l. 66-Col. 6 l. 9, Col. 23 ll. 34-46)
wherein, in the establishing of the wireless pairing, the pairing information stored at the wireless communication device is the user pairing input. (Col. 6 ll. 10-38, Col. 23 ll. 34-46, Colo. 24 ll. 17-30)
In addition, Jun et al. teach:

With respect to claims 12 and 20, Argue et al., Carlson and Jun et al. teach the limitations of claims 5 and 13.
Moreover, Argue et al. teach:
the wireless communication device comprises a payment reader that is configured to 
receiving a request to process a payment from a point-of-sale application of the interactive electronic device, ([0051], [0062], [0071], [0081], [0093], [0096]-[0097]) 
receiving payment information from a payment device in response to the request, ([0051], [0062], [0071], [0081], [0093], [0096]-[0097])
transmitting the payment information to the point-of-sale application of the interactive electronic device. ([0051], [0062], [0071], [0081], [0093], [0096]-[0097])

Claims 8-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Argue et al. in view of Carlson, and Jun et al., and further in view of Ulrich et al. (US Patent Publication No. 2015/0347738) 
With respect to claims 8 and 16, Argue et al., Carlson and Jun et al. teach the limitations of claims 5 and 13.
Argue et al., Carlson and Jun et al. do not explicitly teach:
the first message comprises an advertising message for a wireless communication protocol and a payload of the advertising message comprises the identifier.

the first message comprises an advertising message for a wireless communication protocol and a payload of the advertising message comprises the identifier. ([0056])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertising message, as taught by Ulrich et al., into the wireless device pairing of Argue et al., Carlson, and Jun et al., in order to establish device paring through advertisement messages. (Ulrich et al.: Abstract, [0023])
With respect to claims 9 and 17, Argue et al., Carlson and Jun et al. teach the limitations of claims 5 and 13.
Argue et al., Carlson and Jun et al. do not explicitly teach:
transmitting an advertising message via the wireless communication circuitry, receiving a request message via the wireless communication circuitry, 
generating a response message, 
transmitting the response message via the wireless communication circuitry, wherein a payload of the response message comprises the identifier and the first message comprises the response message.
	However, Ulrich et al. teach:
transmitting an advertising message via the wireless communication circuitry, ([0023], [0056], [0061], [0066], [0091])
receiving a request message via the wireless communication circuitry, ([0056], [0057], [0068], [0071]-[0072], [0092], [0098])

transmitting the response message via the wireless communication circuitry, wherein a payload of the response message comprises the identifier and the first message comprises the response message. ([0057], [0060], [0073])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertising message, as taught by Ulrich et al., into the wireless device pairing of Argue et al., Carlson, and Jun et al., in order to establish device paring through advertisement messages. (Ulrich et al.: Abstract, [0023])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3699